EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Temple Keller on  01/07/2022.
The application has been amended as follows: Please amend claims 1, 3, 8 and 10 as indicated below. Please cancel claims 15 and 17-20. All other claims remain the same as applicant’s claim set dated 09/30/2021.
Claim 1 (Currently Amended) An information handling system comprising:
	a chassis; and
an air mover gantry mechanically coupled to the chassis and defining a bay including an opening for receiving an air mover assembly into the bay, wherein the air mover assembly includes an air mover and a carrier mechanically coupled to the air mover, and wherein the air mover gantry comprises;
one or more first locating features configured such that when the air mover assembly is fully inserted in to the bay, the first locating features mechanically interact with respective second locating features of the air mover assembly in order to align the air mover assembly in a fixed position relative to the air mover gantry, wherein the one or more first locating features comprise detents configured to mechanically interact with locating holes of the one or more second locating features, the locating holes being 
a plurality of springs located within the bay and opposite the opening and configured to:
during insertion of the air mover assembly into the air mover gantry, apply a first spring force opposite to a direction of insertion of the air mover assembly relative to the air mover gantry and perpendicular to a direction of insertion of the air mover assembly relative to the air mover gantry and perpendicular to a direction of air flow through an air mover of the air mover assembly in order to maintain the air mover assembly in an unseated position until the first spring force is overcome by an opposite force to fully seat the air mover assembly into the air mover gantry, such that an electrical connector of the air mover is electrically and mechanically mated to a corresponding connector of the information handling system during insertion; and
when the air mover assembly is fully seated within the air mover gantry, apply a second spring force to the air mover assembly in the direction of air flow that biases an exhaust portion of the air mover toward a face of the air mover gantry opposite of the plurality of springs and retains the detents in the locating holes.
Claim 3 (Currently Amended) The information handling system of Claim 1, wherein at least one of the plurality of springs comprises a leaf spring.
Claim 8 (Currently Amended) An air mover gantry defining a bay including an opening for receiving an air mover assembly into the bay, the air mover assembly including an air mover and a carrier mechanically coupled to the air mover, wherein the air mover gantry comprises:
one or more first locating features configured such that when the air mover assembly is fully inserted into the bay, the first locating features mechanically interact with respective second locating features of the air mover assembly in order to align the air mover assembly in a fixed position relative to the air mover gantry, wherein the one or more first locating features comprise detents configured to mechanically interact with locating holes of the one or more second locating features, the locating holes being disposed in the carrier, by sliding across a face of the air mover assembly that includes the locating holes during insertion and engaging with the locating holes when the air mover assembly is fully inserted into the bay;
 and a plurality of springs located within the bay and opposite the opening and configured to:
 during insertion of the air mover assembly into the air mover gantry, apply a first spring force opposite to a direction of insertion of the air mover assembly relative to the air mover gantry and perpendicular to a direction of air flow through an air mover of the air mover assembly in order to maintain the air mover assembly in an unseated position until the first spring force is overcome by an opposite force to fully seat the air mover assembly into the air mover gantry, such that an electrical connector of the air mover is electrically and mechanically mated to a corresponding connector during insertion; and
 when the air mover assembly is fully seated within the air mover gantry, apply a second spring force to the air mover assembly in the direction of air flow that biases an exhaust portion of the air mover toward a face of the air mover gantry opposite of the plurality of springs and retains the detents in the locating holes.
	Claim 10 (Currently Amended) The air mover gantry of Claim 8, wherein at least one of the plurality of springs comprises a leaf spring.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Current Prior art of record fails to teach an air mover assembly comprising an air mover and a carrier and it would not have been obvious to one of ordinary skill in the art to look to combine a fifth reference to teach the limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/Examiner, Art Unit 3762

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762